Citation Nr: 0111669	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The RO has indicated that the appellant served on active duty 
from July 1979 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, and because of the reasons cited below, a 
remand is required.  

Review of the record reveals that the appellant reported 
complaints of trouble sleeping and depression on service 
entrance examination in June 1979.  Furthermore, while the 
available service medical records do not document any 
complaints, findings or manifestations of psychiatric 
symptomatology, and the first post-service evidence of 
treatment was in 1988, approximately 7 years after service 
discharge, the appellant's mother, a registered nurse, 
reported that upon the appellant's return from active duty, 
his mood and personality had changed.  She further noted that 
since his discharge from service, the appellant's life was 
consistent with typical depressive themes of personal 
inadequacy and functional impairment that interfered with his 
occupational functioning.  Post-service medical evidence 
dated from 1988 reflects continuing treatment for various 
psychiatric diagnoses including major depression and bipolar 
disorder.  However, these reports do not reflect any comment 
on the etiology of the appellant's psychiatric disabilities.

On VA examination in April 1999, the Axis I diagnoses 
included bipolar disorder, mixed type and PTSD.  However, it 
was unclear from the comments provided as to whether the 
examiner concluded that there was a relationship between 
those diagnoses and the appellant's period of service.  
Specifically, the examiner indicated the following:

The patient also has a history of Post-
Traumatic Stressed [sic] Disorder from 
childhood.  This problem would appear to 
be the original problem associated with 
or causative of this man's later problems 
with trauma in the Navy.  Unfortunately, 
this earlier difficulty in his history 
was not likely pickup [sic] during his 
medical [e]valuation's [sic] for the 
Navy.  In retrospect, he was probably not 
a good candidate for military service.  
He brings out that he was severely abused 
for several years by his alcoholic 
father, so it is very likely that he did 
have difficulty with authority figures in 
the military.

In this regard, the Board notes that the appellant has 
asserted as an alternative theory of entitlement that a pre-
existing disability was aggravated by his military service.  
Unfortunately, aggravation was not addressed in the April 
1999 VA examination, nor is there any additional medical 
evidence which addresses the possibility of aggravation of a 
pre-existing psychiatric disorder.  

Additionally, in an effort to address the lack of pertinent 
medical findings during service, the appellant and his 
representative have requested that this case be returned to 
the RO in order to obtain a complete copy of the appellant's 
military personnel records.  It is argued that this is 
necessary in order to identify any administrative proceedings 
which might support the presence/aggravation of a psychiatric 
disorder during service.  While the RO previously requested 
the appellant's personnel records, that request was limited 
to those records which identified the appellant's unit 
assignment, participation in combat operations, wounds in 
action, awards and decorations and official travel outside of 
the United States.  Accordingly, the Board believes that 
additional efforts to obtain the appellant's complete 
personnel file are consistent with the mandate of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000).

In order to ensure due process in this case and in an effort 
to assist the appellant in the development of his claim, this 
case is REMANDED for the following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for psychiatric 
disability.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the appellant.  If private medical 
treatment is reported and those records 
are not obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.  

2. The RO should request of the service 
department a copy of the appellant's 
complete personnel file.  His dates of 
service should also be verified.

3. The RO must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

4. As part of the development undertaken to 
comply with the new law and in an effort 
to provide an adequate record upon which 
to evaluate the appellant's claim for 
service connection, the RO should have 
the appellant examined for purposes of 
determining the relationship, if any, 
between any current psychiatric 
disability and his period of active 
duty, to include consideration of 
whether a pre-existing disability was 
aggravated by service.  This examination 
is also required to clarify the comments 
provided by the VA examiner in April 
1999, as noted above.  The examining 
physician must review the claims folder, 
with attention given to the April 1999 
VA examination report and observations 
of the appellant's mother.  All 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
review the results of any testing prior 
to completion of the report.  The report 
of examination should be comprehensive 
and include an opinion as to the medical 
probabilities that a psychiatric 
disability began in service.  
(Consideration should be given to the 
veteran's history and the observations 
of his mother who is a registered 
nurse.)  The examiner should also state 
whether it is absolutely clear (i.e. 
obvious, manifest, or undebatable) that 
a psychiatric disability existed prior 
to service.  If so, the examiner should 
provide an opinion as to whether the 
disability underwent a worsening during 
service, and whether any worsening was 
clearly due to the natural progress of 
the condition.  The examiner should 
provide complete rationale for all 
conclusions reached.  

5. The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.  

6. After all notice requirements have been 
satisfied, and the duty to assist has 
been fulfilled, the RO should take 
adjudicatory action on the issue here in 
question.  In so doing, the RO should 
consider all evidence obtained in 
response to the above requests.  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


